Citation Nr: 0947263	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired 
psychiatric disability other than post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to 
September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD, a low back disability and a lung 
disorder.

The issues of service connection for a low back disability 
and for an acquired psychiatric disability other than PTSD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  There is no credible evidence that the Veteran engaged in 
combat with the enemy or that his claimed stressors occurred.

2.  PTSD has not been demonstrated following service.

3.  A chronic lung disability was not present during service, 
and has not been documented following the Veteran's discharge 
from service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).

2.  A lung disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a January 2006 letter, issued prior to the rating decision 
on appeal, and in a November 2008 letter, the VA provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  Letters dated in April 2006 and November 
2008 advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  The case was last 
readjudicated in June 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service personnel records, private medical 
records, Social Security Administration records and the 
Veteran's testimony at a hearing before the undersigned. 

The Board notes that the Veteran has not been afforded a VA 
examination with respect to the claims being decided herein.  
However, as the current medical evidence of record fails to 
reflect a current lung disability or PTSD, a VA examination 
is not required.  38 C.F.R. § 3.159(c)(4) (2009).

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing argument.  
Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).




A.  PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Several decisions of the United States Court of Appeals for 
Veterans Claims (Court) have affected the adjudication of 
claims for service connection for PTSD.  In approaching a 
claim for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then and only then, should the case be 
referred for a medical examination to determine the 
sufficiency of the stressor and to determine whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  In other words, if the adjudicators determine 
that the existence of an alleged stressor or stressors in 
service is not established by the record, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, a diagnosis of PTSD 
based upon claimed stressors whose existence the adjudicators 
have not accepted would be inadequate for rating purposes.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 
Vet. App. 70 (1994); and Caluza v. Brown, 7 Vet. App. 498 
(1994).

The record reflects that the Veteran's duties included mess 
man, driver and motor vehicle operator.  He received the 
Vietnam Service Medal and the National Defense Service Medal.  

The evidence supporting the Veteran's claim includes his 
statements.  The Veteran has set forth his stressors in 
various statements and during the October 2009 hearing.  In a 
November 2005 statement, the Veteran asserts he received 
orders to go to Vietnam in early 1972, and that his mission 
was to infiltrate a prisoner of war camp.  He claims he went 
into the compound and found one prisoner of war who he 
rescued after being chased by the Viet Cong.  He states he 
put the prisoner of war on a chopper, but that he did not get 
on and rejoined the rest of his patrol.  He relates they 
became separated and when he heard an explosion, he found the 
remains of a soldier.  He adds that he began walking and came 
face to face with a Viet Cong and a shot rang out and his 
knees buckled as he saw the Viet Cong fall to the ground.  He 
insists he received medical treatment for his hands.  

In his notice of disagreement and during his hearing before 
the undersigned in October 2009, the Veteran claimed he was 
part of Operation Golden Dragon.  He states he was on a 
command ship, the Blue Ridge, which was involved in the 
mining of Haiphong Harbor.  He was later on the USS 
Tuscaloosa and on one occasion fuel was overflowing on the 
deck.  He reports fire hoses were used to hose down the deck.  
On another occasion, the crash alarm sounded and he grabbed 
the lifeline of the ship before he went overboard.  

The evidence against the Veteran's claim includes the service 
treatment and personnel records.  The Board notes that the 
service treatment records are negative for complaints or 
findings pertaining to PTSD.  In addition, the Board points 
out that while the Veteran claims to have received treatment 
on his hands following the alleged prisoner of war rescue, 
the service treatment records fail to document any such 
treatment.  The only references in the service treatment 
records to treatment for the hand was in December 1970 while 
he was in Camp Lejune, prior to the claimed incident, or for 
ulnar nerve complaints in May through August 1973, 
significantly after the alleged stressor.  At no point was 
his claimed mission mentioned as the reason for his 
complaints.  Moreover, his service personnel records do not 
support his contentions.  This minimizes the credibility of 
his statements.  

The Board recognizes that not every factor of a claimed 
stressor needs to be verified.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 
307 (1997).  However, the underlying premise upon which the 
stressor is based still needs to be credible.  In this case, 
the Veteran has failed to provide any information that could 
be verified, and the details of his story are not supported 
by the record.  

In any event, the Board emphasizes that the Veteran, despite 
ample opportunity to do so, has not provided any objective 
evidence that he currently has PTSD.  Similarly, he has not 
claimed he has been treated for, or diagnosed with it.  The 
initial evidence of record indicating he has a psychiatric 
disability is contained in a report from a private physician 
in February 2003.  At that time, it was indicated that he had 
experienced a bad episode of depression in the fall.  Current 
treatment reports reflect an active problem list including 
depression.  PTSD was not mentioned. 

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Veterans Appeals (the Court) noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.

B.  Lung disability 

The evidence supporting the Veteran's claim includes his 
statements and some service treatment records.  He asserts 
that while on infantry training at Camp Lejeune, his platoon 
spent the night in the field and he woke up in four inches of 
water due to rain.  He testified at his hearing that shortly 
thereafter, he was taken to sick bay and then the hospital at 
Camp Lejeune, where it was determined he had a lung 
infection.  He reports he has had breathing problems ever 
since.  

The service treatment records disclose that the Veteran was 
admitted to the hospital at Camp Lejeune in August 1970 with 
a three day history of fever and chills.  He also indicated 
he had a headache and dry cough.  An examination of the lungs 
revealed faint inspiratory rales in the left base.  On 
discharge nine days later, the diagnosis was viremia, source 
undetermined.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  It is true, as he has alleged, that the Veteran was 
hospitalized in service for about one week for upper 
respiratory complaints.  It is significant to point out that 
while he claimed that he became sick after sleeping out in 
the rain, no such history was reported at that time.  In 
addition, a chest X-ray was negative, and it was specifically 
noted that a localized source of infection could not be 
determined.  It was further indicted that at the time of his 
discharge from the hospital, examinations of the throat and 
lungs were unremarkable, and the Veteran was returned to 
active duty.  While he was treated for an upper respiratory 
infection in September 1973, there is no objective evidence 
of any chronic lung infection.  Similarly, a chest X-ray on 
the separation examination in September 1974 was within 
normal limits.  Finally, the Board observes that there is no 
clinical evidence following service of any chronic lung 
disability.  

The only evidence supporting the Veteran's claim consists of 
his statements.  The Veteran is competent to report the onset 
of symptoms in service and their continuity since.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1335-6 (Fed. Cir. 2006).  His 
reports, however, must be weighed against the other evidence 
of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan, at 1336-7.  In this case, the service 
treatment records that fail to demonstrate the Veteran had a 
chronic lung disability in service.  Most importantly, 
however, the current medical evidence, which reflects 
multiple active health problems, fails to reflect evidence of 
a lung disability weighs against a finding that service 
connection is warranted.  See Brammer, 3 Vet. App. 223.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a lung disability.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for PTSD is denied.

Service connection for a lung disability is denied.


REMAND

The Veteran also asserts that service connection is warranted 
for a low back disability.  The Board points out that the 
Veteran was seen on a number of occasions in service for 
complaints involving low back pain.  On referral to the 
orthopedic clinic in September 1971, it was reported that the 
Veteran had a long history of mid-thoracic back pain, which 
had been unrelieved by relaxants, bed rest and medication.  
An X-ray revealed a 10-12 degree right thoracic scoliosis 
with a compensatory lumbar curve.  When seen later that month 
in the orthopedic clinic, it was noted that the Veteran had 
fallen from a ladder when he was 17 years old (prior to 
service), and that he experienced back pain at that time.  
The Veteran related that the pain began again in December 
1970.  There was no relief with treatment.  It was indicated 
that X-rays had been negative in the past, and the Veteran 
had been told he had curvature of the spine.  Current X-rays 
revealed minimal thoracic scoliosis which was probably 
positional, and the examiner stated he did not see 
clinically.  He added that he could not find an orthopedic 
cause for the pain and that he did not believe it was related 
to the scoliosis (if present).  He further noted that the 
symptoms were not those of a back sprain.  It was reported in 
October 1971 that the Veteran had mid-lumbar spine pain since 
an accident as a mess cook a number of months ago.

The Veteran was afforded a VA examination of the spine in 
June 2006.  The diagnosis was lumbar strain with mild 
degenerative changes on X-ray.  The Board notes that the 
examiner opined that it was not at least as likely as not 
that the Veteran's back condition was aggravated beyond its 
normal progression in service.  While it is not disputed that 
the Veteran injured his back prior to service, in light of 
his statement during service that the back pain lasted for a 
very brief time following the pre-service fall, the Board 
finds another VA examination is necessary to adequately 
address the claim.  

With respect to the issue of entitlement to service 
connection for a psychiatric disorder other than PTSD, the 
Court has held that claims for service connection for PTSD 
includes claims for service connection for any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In this regard, the Board notes that the 
Veteran related a history of nervous trouble in June 1971.  
When seen by a private physician in February 2003, the 
Veteran stated he had a bad episode of depression the 
previous fall.  It was noted that he used Xanax.  The 
examiner indicated the Veteran suffered from some chronic 
depression.  Private treatment records dated in 2008 list 
depression on the active problem list.

The Board notes that the RO has not adjudicated a claim for 
service connection for an acquired psychiatric disability 
other than PTSD.

The Board believes that the Veteran should be afforded a VA 
examination to determine if he currently suffers from a 
chronic psychiatric disorder other than PTSD and if so, 
whether such is related to service.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for low back and 
psychiatric disabilities since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO/AMC should 
seek to obtain copies of all treatment 
records referred to by the Veteran.

2.  The Veteran should then be afforded a 
VA orthopedic examination by a physician 
to determine the nature and extent of any 
current low back disability.  All 
necessary tests should be performed.  The 
claims folder should be made available 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner is requested to provide a 
specific diagnosis of the Veteran's low 
back condition and state whether the 
current low back disability is related to 
the symptoms he had in service.  The 
examiner should also indicate whether the 
Veteran had a low back condition that 
clearly preexisted service and, if so, 
provide an opinion concerning whether it 
increased in severity beyond the natural 
progression of the disorder during 
service.  All necessary tests should be 
performed.  The rationale for any opinion 
expressed should be set forth. 

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of any current 
psychiatric disability.  All necessary 
tests should be performed.  The examiner 
is requested to provide an opinion 
concerning whether it is at least as 
likely as not that the Veteran has an 
acquired psychiatric disability that is 
related to service.  The claims folder 
should be made available and be reviewed 
by the examiner in conjunction with the 
examination.  The rationale for any 
opinion expressed should be set forth.  

4.  The RO/AMC should adjudicate a claim 
for service connection for an acquired 
psychiatric disability, other than PTSD.  
If the decision is adverse to the 
Veteran, and he files a timely appeal, 
the case should be returned to the Board 
if applicable appellate procedures are 
followed.

5.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim(s) 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


